DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 6, the closest prior art of record Zhang (US 2019/0157311) neither shows or suggests an array substrate comprising, in addition to other limitations of the claim, a bending area provided with an insulating layer covering a flexible substrate and first traces and provided with a groove on each of the first traces; a plurality of buffer strips disposed in the grooves; and a sealing layer covering the insulating layer and the buffer strips to seal the buffer strips in the grooves.
Due to their respective dependencies upon independent claims 1 and 6, claims 2-5 and 7-10 are also allowable.
The subject buffer strip structure described earlier is provided for relieving stresses suffered by first and second traces when the bending area is bent.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng (US 2021/0111191) teaches an array substrate with fanout region.  Huang (US 2020/0341516) teaches a flexible display panel with a bending area including a plurality of protrusions.  Li (US 2020/0243778) teaches a flexible array substrate with a plurality of pixel island regions.  Um (US 2020/0203653) teaches an electroluminescence display with bending area and link area.  Um (US 2020/0185428) teaches a display apparatus including protective layer having an opening.  Jo (US 2020/0175917) teaches a display apparatus with a fan-out portion.  Cho (US 2020/0091268) teaches an array substrate with wirings located at different levels on the substrate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        27 January 2022